 6,DECISIONSOF NATIONALLABOR RELATIONS BOARDROY C. KELLY, AN INDIVIDUAL OPERATING HOTEL AND APARTMENT'PROPERTIES IN HONOLULU,HAWAII1andHOTEL,RESTAURANTEM-PLOYEES AND BARTENDERSUNION, LOCAL5 (AFL),PETITIONER...Case No. 37-RC-95. July 5, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Arnold L. Wills, hearingofficer.The hearing officers rulings made at the hearing are free fromprejudicial error and are hereby, affirmed.Upon the entire record in this case, the Board finds :1.The business of the Employer :The Employer is engaged in operating hotel and apartment prop-erties inHonolulu,Hawaii.The Employer and the Intervenor,,Hawaii Hotel Association, contend that, in accordance with the-Board's recent decision inHotel Association of St. Louis,2the Board,should decline to assert jurisdiction over the Employer, or, in fact,.over the hotel industry in the Territory of Hawaii generally.The Act gives the Board plenary jurisdiction over all business enter-prises "within the District of Columbia or any Territory." 8The-Board's policy not to assert jurisdiction over hotels, as set forth in the.St.Louiscase, has', been applied historically only, to hotel operations:in the 48 States.The Board has long since exercised its jurisdictionover hotel and apartment houses within the District of Columbia,'-and over local enterprises in the Territories as to which it indicated-itmight not have asserted jurisdiction had the enterprises in question-been located in one of the 48 States.5We therefore find that the Em-ployer is engaged in commerce within the meaning of the Act, and,further, that it would effectuate the policies of the Act to assertjuris--diction herein.62:The labor organization involved claims to. represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9,(c) (1) and Section 2 (6) and (7) of the Act.IThe name of the Employer appears in'the caption as amended at the hearing.2.92 NLRB 1388.'e.See Section 2 (6) of the Act..See alsoPanaderia SucesionAlonso,87 NLRB 877-'See,e.g.,Willard,Inc.,2 NLRB 1094, enforced 98 F. 2d 244 (C. A. D. C.) ;The-Raleigh Hotel Company,7NLRB 353;Westchester Apartments, Inc.,17 NLRB 433;,Rutland Court Owners, Inc.,44 NLRB 587.SeePanaderiaSucesionAlonso, supra.":The further contention of the Employer and the Intervenor.thatjurisdiction herein.should be left to the`Hawaii'Employment Relations Board is; without merit, because-of the substantial differences between the National Labor, Relations Act, as amended, anti:the legislation under which the Territorial Board operates.Compare.Panaderia SucesiomAlonso,supra.95 NLRB No. 7. R. APPEL, INC.74.In substantial accordance with the agreement of tile' parties,we find that all employees employed in the Employer's Honolulu,Hawaii, hotel and apartment properties, including kitchen, main-tenance, and housekeeping employees, bellboys, bus boys, waiters,andwaitresses, and desk clerk-switchboard operators,7 but excluding officeand clerical employees, guards and/or watchmen, professional ' em-ployees, and supervisors as defined In the Acts constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.L[Text of Direction of Election omitted from publication in thisvolume.]MEMBER STYLES took no part in the consideration o'f.the above De-cision and Direction of Election.IWe shall include the desk clerk-switchboard operators in the unit as the!jecord. Showsthat they spend less than 50 percent of their time performing clerical duties.9The' head chef and the no. 1 maid are excluded -as the record shows 'that theseindividuals possess supervisory authority within the meaning of the amended:Act.R.APPEL, INC.-andINTERNATIONAL ASSOCIATION OF, ' MACHINISTS,PETITIONER.Case No. 3-RC-696. .July 6;:1951Decision and Direction of Election.Upon a petition duly filed under Section 9 (c), of the NationalLabor Relations Act, a hearing was held before John C. Weld, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed...Pusuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the. entire record in this case, the Board finds1.The Employer is engaged. in commerce, within the meaning ofthe Act..2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within ,the meaning of Section'9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit composed of all production. and main-tenance employees excluding office clerical employees,: professionalemployees, 'guards, and supervisors as defined in the Act.The Em-1 The name of the Employer.appears as amended at the hearing,95 NLRB No. 2.